NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 LYNN Z. SMITH,
                                                           Civ. No. 18-14955
                      Appellant,
                                                           MEMORANDUM ORDER
 v.

 MANASQUAN BANK,

                      Appellee.

THOMPSON, U.S.D.J.

       IT APPEARING that Appellant Lynn Z. Smith (“Appellant”) has filed a Motion to

Appeal to the Third Circuit In Forma Pauperis (ECF No. 18); and it further

       APPEARING that such a motion “must attach an affidavit that shows in the detail

prescribed by Form 4 of the Appendix of Forms the party’s inability to pay or to give security for

fees and costs;” Fed. R. App. P. 24(a)(1)(A); see also Form 4,

https://www.uscourts.gov/file/app4-affidavitaccompanyingmotionforpermissiontoappealdoc;

       IT IS on this 1st day of May, 2019,

       ORDERED that Appellant’s Motion to Appeal In Forma Pauperis (ECF No. 18) is

DENIED WITHOUT PREJUDICE; and it is further

       ORDERED that Appellant may file a new motion to appeal in forma pauperis that

includes the required affadavit.



                                                            /s/ Anne E. Thompson
                                                            ANNE E. THOMPSON, U.S.D.J.




                                                1
